                             Case 20-12841-MFW                     Doc 549           Filed 12/23/20            Page 1 of 8




                                      IN THE UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF DELAWARE


         In re:                                                                    Chapter 11

             YOUFIT HEALTH CLUBS, LLC, et al.,1                                    Case No. 20-12841 (MFW)

                                                                                   (Jointly Administered)
                                                    Debtors.


                                                         CERTIFICATE OF SERVICE

                          I, Joseph M. Mulvihill, hereby certify that on December 22, 2020, I caused to be served
         copies of the following documents by email or as otherwise indicated on those listed on the attached
         service list:


         Redacted - Declaration of Kam Miramadi of Mackinac Partners Regarding Adequate Assurance
         of Future Performance and in Support of the Sale of Substantially All of the Debtors’ Assets
         [D.I. 536]

         Buyer’s Motion for Entry of an Order Authorizing Buyer to File Under Seal and Redact an
         Exhibit to the Declaration of Kam Miramadi of Mackinac Partners Regarding Adequate
         Assurance of Future Performance and in Support of the Sale of Substantially All of the Debtors’
         Assets [D.I. 537]


                                                                                     ___/s/ Joseph M. Mulvihill_____________
                                                                                             Joseph M. Mulvihill




         1
               The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number of debtor
               entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their federal tax identification
               numbers is not provided herein. A complete list of such information may be obtained on the website of the claims and noticing
               agent at www.donlinrecano.com/yfhc. The mailing address for the debtor entities for purposes of these chapter 11 cases is:
               1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL 33442.




27510467.1
                     Case 20-12841-MFW      Doc 549   Filed 12/23/20   Page 2 of 8




                                                                ASHBY & GEDDES PA
             ARIZONA ATTORNEY GENERAL'S OFFICE
                                                                STACY L NEWMAN,ESQ
             PO BOX 6123
                                                                500 DELAWARE AVE, 8TH FLOOR
             MD 7611
                                                                P O BOX 1150
             PHOENIX, AZ 85005-6123
                                                                WILMINGTON, DE 19899-1150


             BALLARD SPAHR LLP                                  BALLARD SPAHR LLP
             LESLIE C HEILMAN;LAUREL D ROGLEN                   DAVID L POLLACK; LINDSEY ZIONTS
             919 N MARKET ST.,11TH FLOOR                        1735 MARKET ST.,51ST FLOOR
             WILMINGTON, DE 19801-3034                          PHILADELPHIA, PA 19103=7599


             BARCLAY DAMON LLP
                                                                BARCLAY DAMON LLP
             KEVIN M NEWMAN
                                                                SCOTT L FLEISCHER
             BARCLAY DAMON TOWER
                                                                1270 AVENUE OF THE AMERICAS STE 501
             125 EAST JEFFERSON ST
                                                                NEW YORK, NY 10020
             SYRACUSE, NY 13202


             BERGER SINGERMAN LLP                               BERGER SINGERMAN LLP
             BRIAN G RICH,ESQ                                   MCIHAEL J NILES, ESQ
             313 NORTH MONROE ST.,STE 301                       313 NORTH MONROE ST.,STE 301
             TALLAHASSEE, FL 32301                              TALLAHASSEE, FL 32301


                                                                BROWARD COUNTY ATTORNEY
             BIELLI & KLAUDER LLC                               SCOTT ANDRON,ASSISTANT COUNTY
             DAVID M KLAUDER,ESQ                                ATTORNEY
             1204 N KING ST                                     GOVERNMENT CENTER STE 423
             WILMINGTON, DE 19801                               115 SOUTH ANDREWS AVE
                                                                FORT LAUDERDALE, FL 33301

             CITY OF PHILADELPHIA LAW DEPT
                                                                COLEMAN & DEMPSEY LLP
             MEGAN N HARPER,DEPUTY CITY SOLICITOR
                                                                ARLENE L COLEMAN
             MUNICIPAL SERVICES BUILDING
                                                                TWO RAVINIA DRIVE STE 1250
             1401 JFK BLVD 5TH FLOOR
                                                                ATLANTA, GA 30346
             PHILADELPHIA, PA 19102-1595




27510467.1
                    Case 20-12841-MFW   Doc 549   Filed 12/23/20   Page 3 of 8




             DELAWARE ATTORNEY GENERAL                      DELAWARE DIVISION OF REVENUE
             BANKRUPTCY DEPT                                CHRISTINA ROJAS
             CARVEL STATE OFFICE BLDG                       CARVEL STATE OFFICE BUILD 8TH FL
             820 N FRENCH ST 6TH FL                         820 N FRENCH ST
             WILMINGTON, DE 19801                           WILMINGTON, DE 19801




27510467.1
                  Case 20-12841-MFW   Doc 549   Filed 12/23/20   Page 4 of 8




DELAWARE SECRETARY OF STATE                     DELAWARE SECRETARY OF STATE
DIV OF CORPORATIONS FRANCHISE TAX               DIVISION OF CORPORATIONS
PO BOX 898                                      401 FEDERAL ST STE 4
DOVER, DE 19903                                 DOVER, DE 19901


                                                FERRY JOSEPH P.A.
DELAWARE STATE TREASURY
                                                RICK S MILLER,ESQ
BANKRUPTCY DEPT
                                                824 MARKET ST.,STE 1000
820 SILVER LAKE BLVD
                                                P O BOX 1351
STE 100
                                                WILMINGTON, DE 19899-1351
DOVER, DE 19904

                                                FROST BROWN TODD LLC
FRANCHISE TAX BOARD                             RONALD E GOLD;ERIN P SEVERINI;KENDAL
BANKRUPTCY SECTION MSA340                       HARDISON
PO BOX 2952                                     3300 GREAT AMERICAN TOWER
SACRAMENTO, CA 95812-2952                       301 EAST FOURTH ST
                                                CINCINNATI, OH 45202


GATOR FLOWER MOUND LLC                          GRAY ROBINSON P.A.
MARK SHANDLER                                   STEVEN J SOLOMON,ESQ
7850 NW 146TH ST.,4TH FLOOR                     333 S.E. 2ND AVE.,STE 3200
MIAMI LAKES, FL 33016                           MIAMI, FL 33131


GREENBERG TRAURIG LLP                           GREENBERG TRAURIG LLP
DENNIS A MELORO                                 NANCY A PETERMAN
1007 NORTH ORANGE STREET                        77 WEST WACKER DRIVE
SUITE 1200                                      SUITE 3100
WILMINGTON, DE 19801                            CHICAGO, IL 60601


GREENBERG TRAURIG LLP                           GREENBERG TRAURIG, LLP
ERIC HOWE                                       NICHOLAS E BALLEN
77 WEST WACKER DRIVE                            77 WEST WACKER DRIVE
SUITE 3100                                      SUITE 3100
CHICAGO, IL 60601                               CHICAGO, IL 60601


GREYLION                                        GREYLION
PERELLA WEINBERG PARTNERS                       PERELLA WEINBERG PARTNERS LP
ATTN: GENERAL COUNSEL                           ELLEN ROSENBERG
767 FIFTH AVENUE                                767 FIFTH AVENUE
NEW YORK, NY 10153                              NEW YORK, NY 10153




  27510467.1
                  Case 20-12841-MFW   Doc 549   Filed 12/23/20   Page 5 of 8



                                                HOGAN LOVELLS US LLP
GREYLION
                                                ATTN: DAVID P. SIMONDS AND CHRISTOPHER
LATHAM & WATKINS LLP
                                                R. BRYANT
JOHAN (HANS) V. BRIGHAM
                                                1999 AVENUE OF THE STARS
200 CLARENDON STREET
                                                SUITE 1400
BOSTON, MA 02116
                                                LOS ANGELES, CA 90067

HOLLAND & KNIGHT                                HULEN POINTE RETAIL LLC
PHILLIP W NELSON;JOSHUA M                       BO AVERY
SPENCER;ANASTASIA M SOTIROPOULOS                4801 HARBOR DRIVE
150 N RIVERSIDE PLAZA STE 2700                  FLOWER MOUND, TX 75022
CHICAGO, IL 60606


                                                INTERNAL REVENUE SVC
INTERNAL REVENUE SVC
                                                CENTRALIZED INSOLVENCY OPERATION
CENTRALIZED INSOLVENCY OPERATION
                                                2970 MARKET ST
PO BOX 7346
                                                MAIL STOP 5 Q30 133
PHILADELPHIA, PA 19101-7346
                                                PHILADELPHIA, PA 19104-5016


                                                JASON BLANK
IURILLO LAW GROUP PA
                                                JOSHUA EGGNATZ;
CAMILLE J IURILLO;KEVIN L HING
                                                EGGNATZ PASCUCCI
5628 CENTRAL AVE
                                                7450 GRIFFIN RD.,STE 230
ST PETERSBURG, FL 33707
                                                DAVIE, FL 33314


KELLEY DRYE & WARREN LLP                        LAW OFFICES OF KENNETH L BAUM LLC
ROBERT L LEHANE;MARK SCOTT                      KENNETH L BAUM.ESQ
101 PARK AVE                                    167 MAIN ST
NEW YORK, NY 10178                              HACKENSACK, NJ 07601



LINEBARGER GOGGAN BLAIR & SAMPSON LLP           LINEBARGER GOGGAN BLAIR & SAMPSON LLP
ELIZABETH WELLER                                JOHN P DILLMAN
2777 N STEMMONS FREEWAY STE 1000                P O BOX 3064
DALLAS, TX 75207                                HOUSTON, TX 77253-3064

MANATEE COUNTY TAX COLLECTOR , KEN
BURTON JR.
                                                MARICOPA COUNTY ATTORNEY'S OFFICE
ATTN: MICHELLE LEESON, PARALEGAL,
                                                PETER MUTHIG
COLLECTIONS SPECIALIST
                                                225 W MADISON ST
1001 3RD AVE WEST
                                                PHOENIX, AZ 85003
SUITE 240
BRADENTON, FL 34205-7863




  27510467.1
                   Case 20-12841-MFW       Doc 549   Filed 12/23/20   Page 6 of 8




                                                     MICHIGAN DEPT OF TREASURY, TAX POL DIV
MCCREARY VESELKA BRAGG & ALLEN PC
                                                     LITIGATION LIAISON
TARA LEDAY,ESQ
                                                     430 WEST ALLEGAN ST
P O BOX 1269
                                                     2ND FL AUSTIN BLDG
ROUND ROCK, TX 78680
                                                     LANSING, MI 48922

                                                     OFFICE OF THE US TRUSTEE
MONZACK MERSKY BROWDER AND HOCHMAN
                                                     HANNAH MCCOLLUM
PA
                                                     844 KING ST
RACHEL B MERSKY
                                                     STE 2207
1201 N ORANGE ST.,STE 400
                                                     WILMINGTON, DE 19801
WILMINGTON, DE 19801

OFFICE OF UNEMPLOYMENT COMPENSATION TAX
SERVCIES (UCTS)
DEB SECREST,AUTHORIZED AGENT                         PACHULSKI STANG ZIEHL & JONES LLP
DEPT OF LABOR & INDUSTRY,COMMONWEALTH OF             BRADFORD J SANDLER;COLIN R ROBINSON
PENNSYLVANIA                                         919 N MARKET ST.,17TH FLOOR
COLLECTIONS SUPPORT UNIT                             WILMINGTON, DE 19801
651 BOAS ST.,RM 925
HARRISBURG, PA 17121

PERDUE BRANDON FIELDER COLLINS & MOTT                RICHARDS LAYTON & FINGER PA
LLP                                                  JOHN H KNIGHT;MARISA A TERRANOVA FISSEL
EBONEY COBB                                          ONE RODNEY SQUARE
500 E BORDER ST.,STE 640                             920 NORTH KING ST
ARLINGTON, TX 76010                                  WILMINGTON, DE 19801


RICHARDS LAYTON & FINGER PA
                                                     SACKS TIERNEY PA
AMANDA R STEELE;BRENDAN J
                                                     RANDY NUSSBAUM;PHILIP R RUDD
SCHLAUCH;MEGAN E KENNEY
                                                     4250 N DRINKWATER BLVD,,4TH FLOOR
920 NORTH KING ST
                                                     SCOTTSDALE, AZ 85251
WILMINGTON, DE 19801


SAUL EWING ARNSTEIN & LEHR LLP                       SAUL EWING ARNSTEIN & LEHR LLP
MONIQUE B DISABATINO,ESQ                             MELISSA A MARTINEZ, ESQ
1201 NORTH MARKET ST.,STE 2300                       CENTRE SQUARE WEST
P O BOX 1266                                         1500 MARKET ST.,38TH FLOOR
WILMINGTON, DE 19899                                 PHILADELPHIA, PA 19102-2186


SECURITIES AND EXCHANGE COMMISSION                   SECURITIES AND EXCHANGE COMMISSION
NY REG OFFICE BANKRUPTCY DEPT                        SEC OF THE TREASURY OFFICE OF GEN
BROOKFIELD PL                                        COUNSEL
200 VESEY ST STE 400                                 100 F ST NE
NEW YORK, NY 10281-1022                              WASHINGTON, DC 20549




  27510467.1
                   Case 20-12841-MFW   Doc 549   Filed 12/23/20   Page 7 of 8




SECURITIES AND EXCHANGE COMMISSION
                                                 SIMON PROPERTY GROUP INC
PHIL OFC BANKRUPTCY DEPT
                                                 RONALD M TUCKER,ESQ
ONE PENN CTR
                                                 225 WEST WASHINGTON ST
1617 JFK BLVD STE 520
                                                 INDIANAPOLIS, IN 46204
PHILADELPHIA, PA 19103


                                                 SOCIAL SECURITY ADMINISTRATION
SINGER & LEVICK PC
                                                 OFFICE OF THE GEN COUNSEL REGION 3
MICHELLE E SHRIRO,ESQ
                                                 300 SPRING GDN ST
16200 ADDISON RD.,STE 140
                                                 PHILADELPHIA, PA 19123
ADDISON, TX 75001



SPOTTS FAIN PC                                   STARK & STARK PC
NEIL MCCULLAGH;KARL A MOSES JR                   JOSEPH H LEMKIN,ESQ
411 EAST FRANKLIN ST.,STE 600                    P O BOX 5315
RICHMOND, VA 23219                               PRINCETON, NJ 08543



US ATTORNEY FOR DELAWARE                         US EPA REG 3
CHARLES OBERLY ELLEN SLIGHTS                     OFFICE OF REG COUNSEL
1313 NORTH MARKET ST                             1650 ARCH ST
WILMINGTON, DE 19801                             PHILADELPHIA, PA 19103



WESTERNBURG & THORNTON PC                        WESTWOOD PLAZA LLC
STEVEN THORNTON                                  STEVEN LEONI
10440 N CENTRAL EXPRESSWAY STE 800               2020 WEST PENSACOLA ST.,STE 285
DALLAS, TX 75231                                 TALLAHASSEE, FL 32304


                                                 WINSTEAD PC
WILES & WILES LLP
                                                 JASON A ENRIGHT
VICTOR W NEWMARK,ESQ
                                                 500 WINSTEAD BUILDING
800 KENNESAW AVE.,STE 400
                                                 2728 N HARWIID ST
MARIETTA, GA 30060-7946
                                                 DALLAS, TX 75201


                                                 Legon Fodiman
Connolly Gallagher LLP
                                                 Todd Legon
Jeffrey C. Wisler
                                                 3225 Aviation Avenue, Suite 301
1201 NORTH MARKET ST.,20th Fl.
                                                 Miami, FL 33133
Wilmington, DE 19801
                                                 FEDEX and Email




  27510467.1
                        Case 20-12841-MFW         Doc 549   Filed 12/23/20   Page 8 of 8



             Sullivan Hazeltine Allinson                              WOMBLE BOND DICKINSON (US)LLP
             William Sullivan                                         KEVIN J MANGAN
             919 North Market Street, Suite 420                       1313 NORTH MARKET ST.,STE 1200
             Wilmington, DE 19801                                     WILMINGTON, DE 19801


             YOUFIT HEALTH CLUBS, LLC                                 Leech Tishman Fuscaldo & Lampl, LLC
             ATTN: PRESIDENT/CEO                                      Gregory Hauswirth
             1350 E NEWPORT CENTER DR                                 1007 NORTH ORANGE STREET
             SUITE 110                                                WILMINGTON, DE 19801
             DEERFIELD BEACH, FL 33442

             Quintairos, Prieto, Wood & Boyer                         Allen Matkins Leck Gamble Mallory & Natsis
             Arthur Neiwirth                                          Ivan Gold
             One East Broward Blvd.                                   Three Embarcadero Center
             Suite 1200                                               12th Floor
             Fort Lauderdale, FL 33301                                San Francisco, CA 94111
             FEDEX and Email                                          FEDEX and Email

             Bayard, P.A.                                             Morris James LLP
             Daniel Brogan                                            Eric J. Monzo
             600 N. King Street                                       500 Delaware Ave.
             Suite 400                                                Suite 1500
             WILMINGTON, DE 19801                                     WILMINGTON, DE 19801

             Edwards Pottinger LLC
             Seth Lehrman                                             Blank Rome
             425 North Andrews Ave.                                   Victoria Guilfoyle
             SUITE 240                                                1201 Market Street
             FORT LAUDERDALE, FL 33301                                WILMINGTON, DE 19801
             FEDEX and Email




27510467.1
